Citation Nr: 9919553	
Decision Date: 07/16/99    Archive Date: 07/21/99

DOCKET NO.  96-18 330A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Albuquerque, New Mexico


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim for entitlement to service connection for 
right hand amputation.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

T. L. Douglas, Associate Counsel


INTRODUCTION

The veteran served on active duty from September 1942 to 
April 1945.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 1995 determination by the 
Albuquerque, New Mexico, Regional Office (RO) of the 
Department of Veterans Affairs (VA), which denied reopening a 
claim for entitlement to service connection for right hand 
amputation.  

In November 1997 the RO found an April 1945 rating decision 
which denied entitlement to service connection for right hand 
amputation was not clearly and unmistakably erroneous (CUE).  
In a supplemental statement of the case the RO noted that the 
veteran's appeal could be more appropriately considered as 
whether the rating decision dated April 18, 1945, involved 
clear and unmistakable error.

The Board notes, however, that CUE is a very specific and 
rare kind of error, of fact or law, that when called to the 
attention of later reviewers compels the conclusion, to which 
reasonable minds could not differ, that the result would have 
been manifestly different but for the error.  Fugo v. Brown, 
6 Vet. App. 40, 43 (1993).  As the veteran has submitted no 
statements alleging specific error, the Board finds the 
record does not reflect that he has submitted information 
with the requisite specificity for an appeal based upon CUE.  

In addition, the Board notes that no statements from the 
veteran were added to the claims file subsequent to the 
November 1997 CUE determination, and that both the notice of 
disagreement and substantive appeal were submitted in 
response to the denial of reopening based upon the absence of 
new and material evidence.  See 38 C.F.R. § 20.200 (1998).  
Therefore, the Board finds the issue listed on the title page 
of this decision is the only issue properly developed for 
appellate review.


FINDINGS OF FACT

1.  The RO denied reopening a claim for entitlement to 
service connection for right hand amputation in a May 1994 
determination letter; the veteran did not appeal.

2.  The evidence added to the record since the May 1994 
determination does not bear directly and substantially upon 
the issue at hand, is duplicative or cumulative, and is not 
so significant that it must be considered in order to fairly 
decide the merits of the claim.


CONCLUSION OF LAW

Evidence received since the final May 1994 determination 
wherein the RO denied reopening a claim for entitlement to 
service connection for right hand amputation is not new and 
material, and the claim for service connection is not 
reopened.  38 U.S.C.A. §§ 5108, 7105(c) (West 1991);  
38 C.F.R. §§ 3.104(a), 3.156, 20.1103 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual Background

Service records include an April 1945 Board of Officers 
report which found the circumstances surrounding the injury 
which led to the amputation of the veteran's right hand 
indicated the injury was not in line of duty.  It was noted 
the veteran was present at the proceedings and had declined 
to present further evidence.

VA memorandum opinion dated in April 1945 found the veteran's 
traumatic right hand amputation was due to his own misconduct 
and was not incurred in line of duty.  In April 1945 the RO 
denied service connection because of willful misconduct.  The 
veteran was notified that service connection for right hand 
amputation had been denied by correspondence dated April 21, 
1945.

In November 1971 the RO denied reopening a claim for 
entitlement to service connection for right hand amputation.

In May 1994 the RO denied reopening the claim for entitlement 
to service connection for right hand amputation, and notified 
the veteran that new and material evidence was required to 
reopen a previously disallowed claim.  The veteran did not 
appeal.

In his August 1995 notice of disagreement the veteran 
reported he was unaware of any misconduct on his part in the 
injury to his right hand.  In his May 1996 substantive appeal 
he stated, in essence, that he was unaware if a "line of 
duty" investigation had been performed.  He also stated that 
he believed it had not been proven that he was totally at 
fault.

Criteria

If no notice of disagreement is filed within the prescribed 
period, the action or determination shall become final and 
the claim will not thereafter be reopened or allowed, except 
as otherwise provided by regulation.  38 U.S.C.A. § 7105(c) 
(West 1991);  38 C.F.R. § 20.1103 (1998).

If new and material evidence is presented or secured with 
respect to a claim which has been disallowed, the Secretary 
shall reopen the claim and review the former disposition of 
the claim.  38 U.S.C.A. § 5108.

A decision of a duly constituted rating agency or other 
agency of original jurisdiction shall be final and binding on 
all field offices of the Department of Veterans Affairs as to 
conclusions based on the evidence on file at the time VA 
issues written notification in accordance with 38 U.S.C.A. 
§ 5104.  (West 1991).  A final and binding agency decision 
shall not be subject to revision on the same factual basis 
except by duly constituted appellate authorities or except as 
provided in §  3.105 of this part.  38 C.F.R. § 3.104(a).

A determination on a claim by the agency of original 
jurisdiction of which the claimant is properly notified is 
final if an appeal is not perfected as prescribed in Rule 302 
(§ 20.302 of this part).  38 U.S.C.A. § 7105;  38 C.F.R. 
§ 20.1103.


The Board does not have jurisdiction to consider a previously 
adjudicated claim unless new and material evidence is 
presented.  Barnett v. Brown, 83 F.3d 1380, 1384 (Fed. Cir. 
1996).  When new and material evidence has not been submitted 
in a previously denied claim "[f]urther analysis ... is 
neither required, nor permitted."  Butler v. Brown, 9 Vet. 
App. 167, 171 (1996) (finding in a case where new and 
material evidence had not been submitted that the Board's 
analysis of whether the claims were well grounded constituted 
a legal nullity).  Thus, the well groundedness requirement 
does not apply with regard to reopening disallowed claims and 
revising prior final determinations.  Jones v. Brown, 7 Vet. 
App. 134 (1994).

The regulations define new and material evidence as follows:

New and material evidence means evidence 
not previously submitted to agency 
decision makers which bears directly and 
substantially upon the specific matter 
under consideration, which is neither 
cumulative nor redundant, and which by 
itself or in connection with evidence 
previously assembled is so significant 
that it must be considered in order to 
fairly decide the merits of the claim.  

38 C.F.R. § 3.156(a).

The Board notes that the United States Court of Appeals for 
the Federal Circuit (hereinafter, "the Court of Appeals") 
recently ruled that the United States Court of Appeals for 
Veterans Claims (known as the United States Court of Veterans 
Appeals prior to March 1, 1999) (hereinafter, "the Court") 
erred in adopting the test articulated in Colvin v. 
Derwinski, 1 Vet. App. 171, 175 (1991).  Hodge v. West, 155 
F.3d 1356 (Fed. Cir. 1998).  





In Colvin, the Court adopted the following rule with respect 
to the evidence that would justify reopening a claim on the 
basis of new and material evidence, "there must be a 
reasonable possibility that the new evidence, when viewed in 
the context of all the evidence, both new and old, would 
change the outcome."  Colvin, 1 Vet. App. at 174.  In light 
of the holding in Hodge, the Board will analyze the evidence 
submitted in the case at hand according to the standard 
articulated in 38 C.F.R. § 3.156(a).  

For the purpose of establishing whether new and material 
evidence has been submitted, the credibility of the evidence 
is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 
(1992).  

Generally, for VA purposes in line of duty means an injury or 
disease incurred or aggravated during a period of active 
service unless such injury or disease was the result of the 
veteran's own willful misconduct or, for claims filed after 
October 31, 1990, was a result of his or her abuse of alcohol 
or drugs.  A service department finding that injury, disease 
or death occurred in line of duty will be binding unless it 
is patently inconsistent with the requirements of VA laws.  
38 C.F.R. § 3.1(m) (1998).  


Analysis

The veteran seeks to reopen his claim for service connection 
for right hand amputation, which the RO denied reopening in a 
May 1994 determination.  When a claim denied by the RO 
becomes final, the claim may not thereafter be reopened and 
allowed, unless new and material evidence has been presented.  
The Board finds that the May 1994 determination wherein the 
RO denied reopening the veteran's claim for entitlement to 
service connection for right hand amputation is final.  
38 U.S.C.A. § 7105(c) (West 1991);  38 C.F.R. § 20.1103 
(1998).



In the instant case, the Board finds that new and material 
evidence has not been submitted to reopen a claim of 
entitlement to service connection for right hand amputation.  
Following a review of the evidence, including the May 1994 RO 
determination and April 1945 rating decision, the Board finds 
the pertinent matter at hand is whether the veteran has 
submitted new and material evidence that his right hand 
injury during active service was not the result of his own 
willful misconduct.  

In light of the foregoing, the Board must conclude that the 
veteran has not submitted "new" and "material" evidence to 
reopen his claim.  38 C.F.R. § 3.156.  The veteran's recent 
assertions that he was not at fault in the injury which led 
to the amputation of his right hand are essentially 
cumulative of evidence considered in the previous 
determinations disallowing his claim.

The Board notes that the Court recently announced a three-
step test with respect to new and material cases.  Under the 
new Elkins test, VA must first determine whether the veteran 
has submitted new and material evidence under section 3.156 
to reopen the claim; and if so, VA must determine whether the 
claim is well grounded based on a review of all the evidence 
of record; and lastly, if the claim is well grounded, VA must 
proceed to evaluate the merits of the claim but only after 
ensuring that the duty to assist has been fulfilled.  Winters 
v. West, No. 97-2180, slip op. at 4 (U.S. Vet. App. Feb. 17, 
1999);  Elkins v. West, No. 97-1534, slip op. 15 (U.S. Vet. 
App. Feb. 17, 1999).  

As new and material evidence has not been submitted to reopen 
the veteran's claim for service connection for right hand 
amputation, the first element has not been met.  Therefore, 
additional appellate review is not warranted.  See Butler v. 
Brown, 9 Vet. App. at 171.



ORDER

The veteran not having submitted new and material evidence to 
reopen his claim for service connection for right hand 
amputation, the appeal is denied.



		
	RONALD R. BOSCH
	Member, Board of Veterans' Appeals



 

